McCay, Judge.
We are not sure that we may not be going too far in granting a new trial in this case. The diligence of the defendant is not very apparent, but the evidence to sustain the finding is so slight that it seems to us, on the whole, that the principles of justice require a new trial. If the defendant tells the truth in his affidavit, it is probably true that he is not chargeable with negligence. The indictment does not set forth the details of the transaction, and it may be that he did not know what particular transaction might be proven. It may be that he had no occasion to call to mind the presence of the witness until he heard the other witness testify in reference to which transaction he was accused. The indictment is general and specifies no particular transaction. We therefore grant a new trial, though we do so with some hesitation, largely because, under the evidence, we think the verdict but just sustainable.
Judgment, reversed.